Exhibit 10.2

TAX MATTERS AGREEMENT

by and between

QUESTAR CORPORATION

and

QEP RESOURCES, INC.

Dated as of June 14, 2010



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”), is made and entered into as of
June 14, 2010, by and between QUESTAR CORPORATION, a Utah corporation
(“Questar”), and QEP RESOURCES, INC., a Delaware corporation (“QEP”). All
capitalized terms not otherwise defined shall have the meanings set forth in
Article I.

RECITALS

WHEREAS, Questar and certain of its subsidiaries have joined in filing
consolidated federal Income Tax Returns and certain consolidated, combined or
unitary state or local Income Tax Returns;

WHEREAS, Questar and QEP have entered into that certain Separation and
Distribution Agreement, dated as of the date hereof (the “Separation
Agreement”), pursuant to which, among other things, QEP will distribute all of
the outstanding common stock of Wexpro Company (“Wexpro”) to Questar in a
transaction intended to qualify for tax-free treatment under Code Section 355,
Questar will contribute up to $250 million to the capital of QEP and Questar
will distribute all of the outstanding common stock in QEP to Questar’s
stockholders in a transaction intended to qualify for tax-free treatment under
Code Sections 368(a)(1)(D) and 355 (collectively, the “Spin-off Transactions”);

WHEREAS, pursuant to the Spin-off Transactions, QEP and its subsidiaries (other
than Wexpro) will leave the Pre-Spin Group (as defined below); and

WHEREAS, the parties hereto, on behalf of themselves and their Affiliates, wish
to provide for (i) the allocation of, and indemnification against, certain
liabilities for Taxes, (ii) the preparation and filing of Tax Returns and the
payment of Taxes with respect thereto and (iii) certain related matters.

NOW THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth below, the parties agree as follows:

ARTICLE I.

DEFINITIONS

When used herein the following terms shall have the following meanings:

“Affiliate” means, with respect to any entity (the “given entity”), each entity
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the given entity. For purposes
of this definition, “control” means (a) the possession, directly or indirectly,
of 50% or more of the voting power or value of outstanding equity interests or
(b) the power to direct or cause the direction of management and policies of
such entity, whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise.



--------------------------------------------------------------------------------

“Affiliated Group” means, with respect to a Tax Period, (a) an affiliated group
of corporations within the meaning of Code Section 1504(a) or, for purposes of
any state or local Tax matters, any consolidated, combined, unitary or similar
group of corporations within the meaning of any similar provisions of Tax law
for the jurisdiction in question, and (b) for purposes of any federal, state or
local Income Tax matters, any entity owned by a corporation described in
clause (a) that is disregarded as separate from its owner for such purposes.

“Audit” means any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding or appeal of such a proceeding relating to Taxes, whether
judicial or administrative.

“Business” means (a) with respect to Questar and the Questar Group, the utility
business described in the Ruling Request and (b) with respect to QEP and the QEP
Group, the energy exploration and production business described in the Ruling
Request.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for the Tax Period in question.

“Current Allocation Methodology” means the allocation methodology that is set
forth in Exhibit A, as applied to Section 2.3(a) Tax Returns.

“Distribution Date” means the date on which the Spin-off Transactions are
effected by Questar.

“Final Determination” means (i) a decision, judgment, decree, or other order by
a court of competent jurisdiction, which has become final and unappealable;
(ii) a closing agreement or accepted offer in compromise under Code Sections
7121 or 7122, or comparable agreements under the laws of other jurisdictions;
(iii) any other final settlement with the IRS or other Taxing Authority
(including the execution of IRS Form 870-AD, or a comparable form under the laws
of other jurisdictions, but excluding any such form that reserves (whether by
its terms or by operation of law) the right of the taxpayer to file a claim for
refund or the right of the Taxing Authority to assert a further deficiency);
(iv) the expiration of an applicable statute of limitations; or (v) the
allowance of a refund or credit, but only after the expiration of all periods
during which such refund or credit may be recovered (including by way of
offset).

“Income Tax” means any and all Taxes based upon or measured by net income
(regardless of whether denominated as an “income tax,” a “franchise tax” or
otherwise).

“Income Tax Return” means a Tax Return relating to an Income Tax.

“IRS” means the Internal Revenue Service or any successor thereto.

“IRS Ruling” means the letter ruling issued by the IRS on April 28, 2010, as
supplemented by the letter ruling issued by the IRS on June 8, 2010, in response
to the Ruling Request.

 

2



--------------------------------------------------------------------------------

“Latham Opinion” means the opinion of Latham & Watkins LLP with respect to
certain matters relating to qualification of the Spin-off Transactions under
Code Section 355.

“Opinion Representation Letters” means the representation letters executed by
officers of Questar and QEP and delivered in connection with the Latham Opinion.

“Overdue Rate” means a variable rate of interest per annum equal to the Federal
short-term rate as established from time to time pursuant to Code
Section 1274(d).

“Post-Distribution Tax Period” means a Tax Period that begins after the
Distribution Date.

“Pre-Distribution Tax Period” means a Tax Period that ends on or before the
Distribution Date.

“Pre-Spin Group” means Questar and each entity that would be a member of an
Affiliated Group with respect to which Questar would be the common parent for
any Pre-Distribution Tax Period. For purposes of this Agreement, the Pre-Spin
Group shall terminate at the end of the day on the Distribution Date.

“Pre-Spin Member” means any entity that was a member of the Pre-Spin Group.

“QEP” has the meaning set forth in the preamble to this Agreement.

“QEP Group” means QEP and each entity that was a Pre-Spin Member and would be a
member of an Affiliated Group with respect to which QEP would be the common
parent for any Post-Distribution Tax Period. For purposes of this Agreement, the
QEP Group shall exist from and after the beginning of the day immediately after
the Distribution Date.

“QEP Member” means any entity that would be a member of the QEP Group.

“Questar” has the meaning set forth in the preamble to this Agreement.

“Questar Group” means Questar and each entity that was a Pre-Spin Member and
would be a member of an Affiliated Group with respect to which Questar would be
the common parent for any Post-Distribution Tax Period. For purposes of this
Agreement, the Questar Group shall exist from and after the beginning of the day
immediately after the Distribution Date.

“Questar Member” means any entity that would be a member of the Questar Group.

“Representative” means, with respect to any person or entity, any of such
person’s or entity’s directors, officers, employees, agents, consultants,
accountants, attorneys and other advisors.

“Responsible Party” means the party responsible for the preparation and filing
of a Tax Return.

 

3



--------------------------------------------------------------------------------

“Ruling Request” means the private letter ruling request filed by Questar with
the IRS on February 19, 2010, as supplemented and amended from time to time,
including the supplemental private letter ruling request filed by Questar with
the IRS on May 31, 2010, with respect to certain federal Income Tax matters
relating to the Spin-off Transactions and other related matters.

“Section 2.3(a) Tax Return” has the meaning set forth in Section 2.3(a).

“Section 355(e) Tax” shall mean any Taxes imposed on the Pre-Spin Group
resulting from a Final Determination that Section 355(e) of the Code is
applicable to the Spin-Off Transactions because the Spin-Off Transactions were
part of a plan or series of related transactions pursuant to which one or more
persons acquired directly or indirectly stock of Questar, Wexpro or QEP
representing a “50-percent or greater interest” within the meaning of
Section 355(e).

“Separate Affiliated Group” means, with respect to any corporation, such
corporation’s separate affiliated group as defined by Section 355(b)(3) of the
Code and the regulations promulgated thereunder.

“Separation Agreement” has the meaning set forth in the Recitals.

“Spin-off Transactions” has the meaning set forth in the Recitals.

“Straddle Period” means a Tax Period that begins on or before and ends after the
Distribution Date.

“Tax” means any federal, state, foreign or local income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty or addition thereto.

“Taxing Authority” means the IRS or any other governmental authority responsible
for the administration of any Tax.

“Tax Period” means any period prescribed by law or any Taxing Authority for
which a Tax Return is required to be filed or a Tax is required to be paid.

“Tax Practices” means the policies, procedures and practices customarily and
consistently employed by the Pre-Spin Group in the preparation and filing of,
and positions taken on, any Tax Returns of the Pre-Spin Group or any Pre-Spin
Member for any Pre-Distribution Tax Period.

“Tax Refund” means any refund of Taxes, whether by payment, credit, offset,
reduction in Tax or otherwise, plus any interest or other amounts received or
payable with respect to such refund.

 

4



--------------------------------------------------------------------------------

“Tax Return” means any return (including any information return), report,
statement, declaration, notice, form, election, estimated Tax filing, claim for
refund or other filing (including any amendments thereof and attachments
thereto) required to be filed with or submitted to any Taxing Authority with
respect any Tax.

“Tax Treatment” has the meaning set forth in Section 3.3(a).

ARTICLE II.

FILING OF TAX RETURNS AND PAYMENT OF TAXES

Section 2.1 Preparation and Filing of Tax Returns.

 

  (a) Subject to Section 2.3, Questar shall prepare (or caused to be prepared)
and timely file:

 

  (i) all Tax Returns of the Pre-Spin Group or any Pre-Spin Member for any
Pre-Distribution Tax Period other than Tax Returns described in
Section 2.1(b)(i);

 

  (ii) all Tax Returns of the Pre-Spin Group or any Pre-Spin Member for any
Straddle Period other than Tax Returns described in Section 2.1(b)(ii); and

 

  (iii) all Tax Returns of the Questar Group or any Questar Member for all
Post-Distribution Tax Periods.

 

  (b) Subject to Section 2.3, QEP shall prepare (or caused to be prepared) and
timely file:

 

  (i) all Tax Returns for any Pre-Distribution Tax Period that are filed after
the Distribution Date that relate solely to the QEP Group or any QEP Member;

 

  (ii) all Tax Returns for any Straddle Period that relate solely to the QEP
Group or any QEP Member; and

 

  (iii) all Tax Returns of the QEP Group or any QEP Member for all
Post-Distribution Tax Periods.

Section 2.2 Provision of Filing Information. Each party shall cooperate with the
Responsible Party in the preparation and filing of all Tax Returns relating to
Pre-Distribution Tax Periods and Straddle Periods, including by providing the
Responsible Party with (a) all necessary filing information in a manner
consistent with past Tax Practices, (b) all other information reasonably
requested in connection with the preparation of such Tax Returns, including
permission to copy any applicable documents, and (c) such other assistance
reasonably necessary or requested for the filing of such Tax Returns.

 

5



--------------------------------------------------------------------------------

Section 2.3 Advance Review of Tax Returns.

 

  (a) At least fifteen (15) days, or such other reasonable time as mutually
agreed to by both parties, prior to the filing of any federal Income Tax Return
for a Pre-Distribution Tax Period or Straddle Period that includes a QEP Member
and any other Tax Return pursuant to Section 2.1(a)(i) or Section 2.1(a)(ii)
that includes a QEP Member (collectively, a “Section 2.3(a) Tax Return”),
Questar shall provide QEP with the portion of such Tax Return that relates to
the QEP Member.

 

  (b) QEP and its Representatives shall have the right to review all related
work papers prior to Questar’s filing of a Section 2.3(a) Tax Return. Questar
shall consult with QEP and its Representatives regarding its comments with
respect to such Tax Returns and shall in good faith consult with such party in
an effort to resolve any differences with respect to (i) the preparation and
accuracy of such Tax Returns and their consistency with past Tax Practices and
(ii) the recommendations of QEP and its Representatives for alternative
positions with respect to items reflected on such Tax Returns; provided,
however, that Questar shall not be obligated to consider any recommendation the
result of which would materially adversely affect the Taxes of its Affiliated
Group (or any member thereof) for any Straddle Period or Post-Distribution Tax
Period, and Questar may condition the acceptance of any such recommendation upon
the receipt of appropriate indemnification from QEP for any increases in Taxes
that may result from the adoption of the relevant alternative position.

Section 2.4 Consistent Positions on Tax Returns. The Responsible Party shall
prepare all Tax Returns (a) for all Pre-Distribution Tax Periods and Straddle
Periods in a manner consistent with past Tax Practices and (b) in a manner
consistent with the IRS Ruling, the Ruling Request and the Latham Opinion,
except in either case as otherwise required by changes in applicable law or
material underlying facts or as consented by the parties hereto in writing,
which consent shall not be unreasonably withheld.

Section 2.5 Taxable Year. The parties agree that, to the extent permitted by
applicable law, (a) the Tax Period with respect to federal Income Taxes of the
QEP Members included in the consolidated federal Income Tax Return of the
Questar Group for the Tax Period that includes the Distribution Date (and all
corresponding consolidated, combined, unitary or similar state or local Income
Tax Returns of the Questar Group) shall end as of the end of the day on the
Distribution Date and (b) the QEP Group and each QEP Member shall begin a new
taxable year for purposes of such federal, state or local Income Taxes as of the
beginning of the day after the Distribution Date. The parties further agree
that, to the extent permitted by applicable law, all federal, state and local
Tax Returns shall be filed consistently with this position.

Section 2.6 Straddle Period Taxes. For purposes of this Agreement, Taxes
attributable to Straddle Periods shall be allocated between the portion of the
Straddle Period ending on the Distribution Date and the portion of the Straddle
Period beginning after the Distribution Date, as follows:

 

  (a) Income Taxes shall be allocated on the basis of the actual operations and
taxable income for each such period, determined by closing the books of the
Pre-Spin Group at the end of the day on the Distribution Date; and

 

6



--------------------------------------------------------------------------------

  (b) Non-Income Taxes shall be allocated by multiplying the amount of such
Taxes for the entire Straddle Period by a fraction, the numerator of which is
the number of days during the applicable portion of the Straddle Period and the
denominator of which is the total number of days in the Straddle Period.

Section 2.7 Payment of Taxes.

 

  (a) Questar shall be liable for and shall pay all Taxes due and payable
(including additional Taxes imposed as a result of a Final Determination) with
respect to Tax Returns filed by Questar pursuant to Section 2.1(a), provided,
however, Questar and QEP shall apportion and allocate the liability with respect
to any Section 2.3(a) Tax Returns in accordance with the Current Allocation
Methodology.

 

  (b) QEP shall be liable for and shall pay all Taxes due and payable (including
additional Taxes imposed as a result of a Final Determination) with respect to
Tax Returns filed by QEP pursuant to Section 2.1(b).

 

  (c) QEP or Questar, as applicable, shall pay to the other party the amount
required to be paid pursuant to Section 2.7(a) under the Current Allocation
Methodology within thirty (30) days after written demand is made by such other
party; provided, any such amount shall not be payable earlier than five
(5) business days before the date on which the applicable Taxes are required to
be paid to the Taxing Authority.

Section 2.8 Amended Returns. Notwithstanding anything to the contrary in this
Agreement, no party may file any amendment to a Section 2.3(a) Tax Return
without the other party’s consent, which consent shall not be unreasonably
withheld.

Section 2.9 Refunds of Taxes. Questar shall apportion and allocate any Tax
Refund realized as a result of a Final Determination with respect to any Tax
Return filed pursuant to Section 2.1(a)(i) and Section 2.1(a)(ii) in the same
proportion as the liability for the Taxes with respect to such Tax Return were
apportioned and allocated pursuant to the Current Allocation Methodology. Any
Tax Refund realized as a result of a Final Determination with respect to any Tax
Return filed pursuant to Section 2.1(a)(iii) and Section 2.1(b) shall be for the
benefit of the Responsible Party. If Questar or QEP, as applicable receives a
Tax Refund with respect to which the other party is entitled all or an allocable
portion pursuant to this Section 2.9, Questar or QEP, as applicable shall pay
such amount to such other party in accordance with Section 4.1.

Section 2.10 Tax Elections. Nothing in this Agreement is intended to change or
otherwise affect any previous tax election made by or on behalf of the Pre-Spin
Group (including the election with respect to the calculation of earnings and
profits under Code Section 1552 and the regulations thereunder). Questar, as
common parent of the Questar Group, shall continue to have discretion,
reasonably exercised, to make any and all elections with respect to all members

 

7



--------------------------------------------------------------------------------

of the Pre-Spin Group for all Tax Periods for which it is obligated to file Tax
Returns under Section 2.1(a). QEP, as common parent of the QEP Group, shall have
sole discretion to make any and all elections with respect to all members of the
QEP Group for all Tax Periods for which it is obligated to file Tax Returns
under Section 2.1(b).

ARTICLE III.

INDEMNIFICATION

Section 3.1 By Questar. Subject to Section 3.3, Questar shall indemnify and hold
QEP and each QEP Member harmless against:

 

  (a) any and all Taxes for which Questar is liable pursuant to Section 2.7(a)
and Section 2.7(c); and

 

  (b) any and all increases in the liability for Taxes of the QEP Group as a
result of a member of the Questar Group’s material inaccuracies in, or failure
to timely provide, such information and assistance specified in Section 2.2.

Section 3.2 By QEP. Subject to Section 3.3, QEP shall indemnify and hold Questar
and each Questar Member harmless against:

 

  (a) any and all Taxes for which QEP is liable pursuant to Section 2.7(b) and
Section 2.7(c); and

 

  (b) any and all increases in the liability for Taxes of the Questar Group as a
result of a member of the QEP Group’s material inaccuracies in, or failure to
timely provide, such information and assistance specified in Section 2.2.

Section 3.3 Tax Treatment of Spin-off Transactions.

 

  (a) The parties expressly agree for all purposes to treat the Spin-off
Transactions as a tax-free distribution under Code Sections 368(a)(1)(D) and 355
in accordance with the IRS Ruling and the Latham Opinion (the “Tax Treatment”).
Each party hereto also expressly agrees to (i) comply with the representations
made in the IRS Ruling, the Ruling Request and in the Opinion Representation
Letters, (ii) not take any action (unless otherwise required by law) that is
inconsistent with the Tax Treatment, and (iii) take any and all reasonable
actions to support and defend the Tax Treatment. Without limiting the generality
of the foregoing, Questar and QEP further represent, agree and covenant as
follows:

 

  (i) The representations and information contained in the Ruling Request and
Opinion Representation Letters, insofar as they concern or relate to such party
or its Affiliates, are true, correct and complete in all material respects.

 

  (ii) From and after the Distribution Date until the second anniversary
thereof, such party shall continue to conduct its Business directly or
indirectly through its Separate Affiliated Group.

 

8



--------------------------------------------------------------------------------

  (iii) From and after the Distribution Date until the second anniversary
thereof, such party shall not take any of the following actions unless prior to
taking any such action, it obtains and provides to the other party, a ruling
from the IRS or a written opinion from a nationally recognized law firm with
expertise in these matters, in form and substance reasonably acceptable to the
other party, that such transaction, and any transaction or transactions related
thereto, will not affect the qualification of the Spin-off Transactions under
Code Section 355 and will not cause Code Section 355(e) to apply:

 

  (A) enter into (or, to the extent such party has the right to prohibit such
action, permit) any transaction or series of transactions (or any agreement,
understanding, arrangement or substantial negotiations, within the meaning of
Code Section 355(e) and Treasury Regulation Section 1.355-7, to enter into a
transaction or series of transactions), as a result of which any person or group
of related persons would (directly or indirectly) acquire or have the right to
acquire from Questar, Wexpro or QEP, as applicable, or one or more holders of
its stock, a number of shares of its stock that, together with any shares issued
in an equity offering described in clause (B) below, would comprise 40% or more
of (1) the value of all outstanding shares of stock of Questar, Wexpro or QEP,
as applicable, as of the date of such transaction or (2) the total combined
voting power of all outstanding shares of stock of Questar, Wexpro or QEP, as
applicable, as of the date of such transaction, or, with respect to either
(1) or (2), in the case of a series of transactions, the date of the last
transaction of such series; or

 

  (B) issue equity of QEP, Wexpro or Questar in an offering in excess, in the
aggregate, together with any shares acquired in a transaction described in
clause (A) above, of 40% of (1) the value of all outstanding shares of stock of
Questar, Wexpro or QEP, as applicable, as of the date of such transaction or
(2) the total combined voting power of all outstanding shares of stock of
Questar, Wexpro or QEP, as applicable, as of the date of such transaction, or,
with respect to either (1) or (2), in the case of a series of transactions, as
of the date of the last transaction of such series.

 

  (b) Notwithstanding anything to the contrary in Section 2.7, Section 3.1,
Section 3.2 or Section 6.2(c):

 

  (i)

If there is a Final Determination that results in the disallowance, in whole or
in part, of the Tax Treatment (other than (x) a disallowance which is addressed
by Section 3.3(b)(ii) or (y) the Section 355(e) Tax which is addressed by
Section 3.3(b)(iii)), then any liability for Taxes of the Pre-Spin Group as a
result of such disallowance shall be divided between Questar and QEP in
proportion to their respective fair market values as of the

 

9



--------------------------------------------------------------------------------

 

Distribution Date, as determined based on the ratio of the closing stock price
of Questar Ex-dividend in the “when issued” market divided by Questar’s closing
stock price in the regular-way trading market on the Distribution Date as the
proportionate share attributable to Questar. Questar shall be liable for, and
shall indemnify QEP and each QEP Member against, any liability for which Questar
is responsible pursuant to the preceding sentence, and QEP shall be liable for,
and shall indemnify Questar and each Questar Member against, any liability for
which QEP is responsible pursuant to the preceding sentence.

 

  (ii)      (A) If there is a Final Determination that results in the
disallowance, in whole or in part, of the Tax Treatment (other than the
Section 355(e) Tax, which is addressed by Section 3.3(b)(iii)), and Questar or
any Questar Member (and neither QEP nor any QEP Member) has taken any action
after the Distribution Date which action results in such disallowance, then
Questar shall be liable for, and shall indemnify QEP and each QEP Member
against, any Taxes of the Pre-Spin Group as a result of such disallowance.

 

  (B) If there is a Final Determination that results in the disallowance, in
whole or in part, of the Tax Treatment (other than the Section 355(e) Tax, which
is addressed by Section 3.3(b)(iii)), and QEP or any QEP Member (and neither
Questar nor any Questar Member) has taken any action after the Distribution Date
which action results in such disallowance, then QEP shall be liable for, and
shall indemnify Questar and each other Questar Member against, any Taxes of the
Pre-Spin Group as a result of such disallowance.

 

  (iii)     (A) If there is a Final Determination that Section 355(e) of the
Code is applicable to the Spin-Off Transactions solely because the Spin-Off
Transactions were part of a plan or series of related transactions pursuant to
which one or more persons acquired directly or indirectly stock of Questar or
Wexpro representing a “50-percent or greater interest” within the meaning of
Section 355(e), then Questar shall be liable for, and shall indemnify QEP and
each QEP Member against, the Section 355(e) Tax; and

 

  (B) If there is a Final Determination that Section 355(e) of the Code is
applicable to the Spin-Off Transactions solely because the Spin-Off Transactions
were part of a plan or series of related transactions pursuant to which one or
more persons acquired directly or indirectly QEP stock representing a
“50-percent or greater interest” within the meaning of Section 355(e), then QEP
shall pay and be liable for, and shall indemnify Questar and each Questar Member
against, the Section 355(e) Tax.

 

10



--------------------------------------------------------------------------------

  (iv) Any such claim for indemnification to effectuate this Section 3.3(b)
shall otherwise be governed in the manner specified under this Article III, but
shall not affect in any manner the provisions of Article V and Article VI
(excepted as set forth in Section 6.2(a)) with respect to cooperation and
control of Audits.

Section 3.4 Certain Reimbursements. Each party shall notify the other party of
any Taxes paid by it or any member of its Affiliated Group that are subject to
indemnification under this Article III. Any notification pursuant to this
Section 3.4 shall include a detailed calculation (including, if applicable,
separate allocations of such Taxes between the parties and supporting work
papers) and a brief explanation of the basis for indemnification hereunder.
Whenever such a notification is given, the indemnifying party shall pay the
amount requested in such notice to the indemnified party in accordance with
Article IV, but only to the extent the indemnifying party agrees with such
request. To the extent the indemnifying party disagrees with such request, it
shall so notify the indemnified party within thirty (30) days of receipt of such
notice, whereupon the parties shall use their best efforts to resolve any such
disagreement. Any indemnification payment made after such thirty (30) day period
shall include interest at the Overdue Rate from the date of receipt of the
original indemnification notice.

Section 3.5 Adjustments. The parties agree to cooperate in good faith, without
bias to any Questar Member or QEP Member, to make appropriate adjustments to
accomplish the objectives of this Article III.

ARTICLE IV.

METHOD AND TIMING OF

PAYMENTS REQUIRED BY THIS AGREEMENT

Section 4.1 Payment in Immediately Available Funds; Interest. All payments made
pursuant to this Agreement shall be made in immediately available funds. Except
as otherwise provided in the Agreement, all payments shall be made within thirty
(30) days of receipt of request therefor. Except as otherwise provided in the
Agreement, any payment not made within thirty (30) days of receipt shall
thereafter bear interest at the Overdue Rate.

Section 4.2 Characterization of Payments. Any payment (other than interest
thereon) made hereunder by Questar to QEP, or by QEP to Questar, shall be
treated by all parties for all Tax purposes to the extent permitted by law as a
non-taxable distribution or capital contribution made prior to the end of the
day on the Distribution Date, except to the extent that Questar and QEP treat a
payment as the settlement of an intercompany liability (including, without
limitation, the settlement of an intercompany liability with respect to the
sharing of Tax liabilities pursuant to the Current Allocation Methodology).

ARTICLE V.

COOPERATION; DOCUMENT RETENTION; CONFIDENTIALITY

Section 5.1 Provision of Cooperation, Documents and Other Information. Upon the
reasonable request of any party to this Agreement, Questar or QEP, as
applicable, shall promptly

 

11



--------------------------------------------------------------------------------

provide (and shall cause the members of its Affiliated Group to promptly
provide) the requesting party with such cooperation and assistance, documents,
and other information as may be necessary or reasonably helpful in connection
with (a) the preparation and filing of any Tax Return, (b) the conduct of any
Audit involving to any extent Taxes or Tax Returns within the scope of this
Agreement or (c) the verification by a party of an amount payable to or
receivable from another party. Such cooperation and assistance shall include,
without limitation, (i) the provision of books, records, Tax Returns,
documentation or other information relating to any relevant Tax Return, (ii) the
execution of any document that may be necessary or reasonably helpful in
connection with the filing of any Tax Return, or in connection with any Audit,
including, without limitation, the execution of powers of attorney and
extensions of applicable statutes of limitations with respect to Tax Returns
which Questar may be obligated to file on behalf of QEP Members pursuant to
Section 2.1, (iii) the prompt and timely filing of appropriate claims for
refund, and (iv) the use of reasonable best efforts to obtain any documentation
from a governmental authority or a third party that may be necessary or
reasonably helpful in connection with the foregoing. Each party shall make its
employees and facilities available on a mutually convenient basis to facilitate
such cooperation.

Section 5.2 Retention of Books and Records. Each party to this Agreement shall
retain or cause to be retained (and shall cause each member of their respective
Affiliated Groups to retain) all Tax Returns and all books, records, schedules,
work papers, and other documents relating thereto, until the later of (a) the
date seven (7) years from the close of the applicable Tax Period, (b) the
expiration of all applicable statutes of limitations (including any waivers or
extensions thereof) and (c) the expiration of any retention period required by
law (e.g., depreciation or inventory records) or pursuant to any record
retention agreement. The parties hereto shall notify each other in writing of
any waivers, extensions or expirations of applicable statutes of limitations.

Section 5.3 Confidentiality of Documents and Information. Except as required by
law or with the prior written consent of the other party, all Tax Returns,
documents, schedules, work papers and similar items and all information
contained therein that are within the scope of this Agreement shall be kept
confidential by the parties hereto and their Representatives, shall not be
disclosed to any other person and shall be used only for the purposes provided
herein.

ARTICLE VI.

AUDITS

Section 6.1 Notification and Status of Audits or Disputes. Upon the receipt by
any party to this Agreement (or any member of its Affiliated Group) of notice of
any pending or threatened Audit pertaining to Taxes subject to indemnification
under this Agreement, such party shall promptly notify the other party in
writing of the receipt of such notice. Each party to this Agreement shall use
reasonable best efforts to keep the other party advised as to the status of any
Audits pertaining to Taxes subject to indemnification under this Agreement. To
the extent relating to any such Tax, each party hereto shall promptly furnish
the other party with copies of any inquiries or requests for information from
any Taxing Authority or any other administrative, judicial or other governmental
authority, as well as copies of any revenue agent’s report or similar report,
notice of proposed adjustment or notice of deficiency.

 

12



--------------------------------------------------------------------------------

Section 6.2 Control and Settlement.

 

  (a) Questar shall have the right to control, and to represent the interests of
all affected taxpayers in, any Audit relating, in whole or in part, to any Tax
Return filed pursuant to Section 2.1(a)(i) and Section 2.1(a)(ii) and to employ
counsel of its choice at its expense; provided, however, that with respect to
any issue arising on an Audit of a Section 2.3(a) Tax Return that may have a
material adverse affect on QEP or any QEP Member (including as a result of QEP’s
indemnification obligations pursuant to Sections 3.3(b)(i), 3.3(b)(ii)(B) and
3.3 (b)(iii)(B)), (i) Questar and QEP shall jointly control the conduct and
resolution of such issue, and in no event shall either Questar or QEP settle or
otherwise resolve any such issue without the written consent of the other, which
shall not be unreasonably withheld; (ii) QEP shall provide Questar a written
response to any notification by Questar of a proposed settlement within ten
(10) days of its receipt of such notification; and (iii) if QEP fails to respond
within such ten (10) day period, it shall be deemed to have consented to the
proposed settlement. Each of Questar and QEP shall bear its own costs incurred
in participating in any proceeding relating to any Audit under this
Section 6.2(a).

 

  (b) QEP shall have the right to control, and to represent the interests of all
affected taxpayers in, any Audit relating, in whole or in part, to any Tax
Return filed pursuant to Section 2.1(b)(i) and Section 2.1(b)(ii) and to employ
counsel of its choice at its expense.

 

  (c) The payment of any Taxes as a result of a Final Determination with respect
to an Audit, as well as any payments between Questar and QEP with respect to
such Taxes to the extent such Audit relates to a Section 2.3(a) Tax Return and
the Current Allocation Methodology applies, shall be governed by Section 2.7.

Section 6.3 Delivery of Powers of Attorney and Other Documents. Questar and QEP
shall execute and deliver to the other party, promptly upon request, powers of
attorney authorizing such other party to extend statutes of limitations, receive
refunds, negotiate settlements and take such other actions that Questar or QEP,
as applicable, reasonably considers to be appropriate in exercising its control
rights pursuant to Section 6.2, and any other documents reasonably necessary
thereto to effect the exercise of such control rights.

ARTICLE VII.

MISCELLANEOUS

Section 7.1 Effectiveness. This Agreement shall be effective from and after the
Distribution Date and shall survive until the expiration of any applicable
statute of limitations.

Section 7.2 Entire Agreement. This Agreement, together with all documents and
instruments referred to herein and therein, constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and supersede
and terminate all prior agreements and understandings, both written and oral.

 

13



--------------------------------------------------------------------------------

Section 7.3 Guarantees of Performance. Each party hereby guarantees the complete
and prompt performance by the members of its Affiliated Groups of all of their
obligations and undertakings pursuant to this Agreement. If, subsequent to the
consummation of the Spin-off Transactions, either Questar or QEP shall be
acquired by another entity (the “acquirer”) such that 50% or more of the
acquired corporation’s common stock is held by the acquirer and its Affiliates,
the acquirer shall, by making such acquisition, simultaneously agree to jointly
and severally guarantee the complete and prompt performance by the acquired
corporation and any Affiliate of the acquired corporation of all of their
obligations and undertakings pursuant to this Agreement and the acquired
corporation shall cause such acquirer to enter into an agreement reflecting such
guarantee.

Section 7.4 Severability. In the event any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired thereby. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions hereof
without including any of such which may hereafter be declared invalid, void or
unenforceable. In the event that any such term, provision, covenant or
restriction is hereafter held to be invalid, void or unenforceable, the parties
hereto agree to use their best efforts to find and employ an alternate means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

Section 7.5 Waiver. Neither the failure nor any delay on the part of any party
to exercise any right under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any right preclude any other or
further exercise of the same or any other right, nor shall any waiver of any
right with respect to any occurrence be construed as a waiver of such right with
respect to any other occurrence.

Section 7.6 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Utah without regard to any applicable
conflicts of law principles, except with respect to matters of law concerning
the internal corporate or other organizational affairs of any entity which is a
party to or subject of this Agreement, and as to those matters the law of the
jurisdiction under which the respective entity derives its powers shall govern.

Section 7.7 Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and shall be duly given when delivered
in person, by facsimile (with a confirmed receipt thereof), by messenger or
courier service, or by registered or certified mail (postage prepaid, return
receipt requested), at the following addresses (or at such other address for a
party as shall be specified by like notice):

If to Questar, to:

Questar Corporation

180 East 100 South

Salt Lake City, Utah 84111

Attention: General Counsel

Facsimile: (801) 324-5483

 

14



--------------------------------------------------------------------------------

If to QEP, to:

QEP Resources, Inc.

1050 Seventeenth Street

Suite 500

Denver, Colorado 80202

Attention: General Counsel

Facsimile: (303) 573-0314

Section 7.8 Amendments. This Agreement may be amended at any time only by
written agreement executed and delivered by duly authorized officers of Questar
and QEP.

Section 7.9 Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either party
hereto (by operation of law or otherwise), without the prior written consent of
the other party. All provisions of the Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.

Section 7.10 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the parties to this Agreement and their respective Affiliates and
should not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without this Agreement.

Section 7.11 Headings; References. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references
herein to “Article”, “Sections” or “Exhibits” shall be deemed to be references
to Articles or Sections hereof or Exhibits hereto unless otherwise indicated.

Section 7.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, and
all such counterparts shall together constitute one and the same instrument.

Section 7.13 Predecessors and Successors. To the extent necessary to give effect
to the purposes of this Agreement, any reference to any corporation or other
entity shall also include any predecessors or successors thereto, by operation
of law or otherwise.

Section 7.14 Specific Performance. The parties hereto acknowledge and agree that
irreparable damages will result if this Agreement is not performed in accordance
with its terms,

 

15



--------------------------------------------------------------------------------

and each party agrees that any damages available at law for a breach of this
Agreement would not be an adequate remedy. Therefore, to the full extent
permitted by applicable law, the provisions hereof and the obligations of the
parties hereunder shall be enforceable in a court of equity, or other tribunal
with jurisdiction, by a decree of specific performance, and appropriate
injunctive relief may be applied for and granted in connection therewith.

Section 7.15 Further Assurances. Subject to the provisions hereof, the parties
hereto shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby. Subject to the provisions hereof, each party
shall, in connection with entering into this Agreement, performing its
obligations hereunder and taking any and all actions relating hereto, comply
with all applicable laws, regulations, orders and decrees, obtain all required
consents and approvals and make all required filings with any governmental
authority (including any regulatory or administrative agency, commission or
similar authority) and promptly provide the other party with all such
information as it may reasonably request in order to be able to comply with the
provisions of this sentence.

Section 7.16 Setoff. All payments to be made by any party under this Agreement
shall be made without setoff, counterclaim or withholding, all of which are
expressly waived.

Section 7.17 Expenses. Except as specifically provided in this Agreement, each
party agrees to pay its own costs and expenses resulting from the fulfillment of
its respective obligations hereunder.

Section 7.18 Rules of Construction. Any ambiguities shall be resolved without
regard to which party drafted the Agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date above written.

 

QUESTAR CORPORATION, a Utah corporation By:   /s/ Keith O.
Rattie                                                 Name:   Keith O. Rattie
Title:   Chairman, President and Chief Executive   Officer

QEP RESOURCES, INC.,

a Delaware corporation

By:   /s/ Charles B. Stanley                                           Name:  
Charles B. Stanley Title:   President and Chief Executive Officer

 

S-1